                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

SHARON LEE on behalf of herself individually,
                                        )
and on behalf of all others             )
similarly situated,                     )
                                        )
Plaintiff,                              )
                                        )
                                        )
v.                                      )
                                        ) Case No. 5:19-cv-00156-BO
                                        )
ARGENT TRUST COMPANY, CHOATE            )
CONSTRUCTION COMPANY ESOP               )
COMMITTEE, CHOATE CONSTRUCTION          )
COMPANY BOARD OF DIRECTORS,             )
WILLIAM MILLARD CHOATE, DAVE            )
PRIESTER, COMMITTEE DEFENDANTS (John )
and Jane Does 1-10), BOARD DEFENDANTS   )
(John and Jane Does 11-20), and SELLING )
SHAREHOLDERS (John and Jane Does 21     )
through 35).                            )
                                        )
                                        )
                                        )
Defendants.


                                          NOTICE OF APPEARANCE

             Pursuant to Local Civil Rules 5.2 and 83.1(e), Barbara A. Smith of the law firm of Bryan

Cave Leighton Paisner LLP hereby enters her appearance as attorney of record for Defendant

Argent Trust Company (“Defendant”), in the above-captioned case. All pleadings, notices, orders,

and other documents to be served in this matter should hereafter be served upon the undersigned

counsel.




12677604.1
               Case 5:19-cv-00156-BO Document 23 Filed 05/10/19 Page 1 of 3
Dated: May 10, 2019                     Respectfully submitted,

                                        By: /s/ Barbara A. Smith

                                        Benjamin F. Sidbury (N.C. Bar #27081)
                                        ben.sidbury@bclplaw.com
                                        BRYAN CAVE LEIGHTON PAISNER LLP
                                        One Wells Fargo Center
                                        301 S. College Street, Suite 3900
                                        Charlotte, NC 28202
                                        Tel: (704) 749-8999
                                        Fax: (704) 749-8990

                                                and

                                        Barbara A. Smith (Missouri Bar #66237)
                                        barbara.smith@bclplaw.com
                                        BRYAN CAVE LEIGHTON PAISNER LLP
                                        One Metropolitan Square
                                        211 North Broadway, Suite 3600
                                        Saint Louis, MO 63102
                                        Tel: (314) 259-2367
                                        Fax: (314) 259-2020

                                        Attorneys for Argent Trust Company




12677604.1
             Case 5:19-cv-00156-BO Document 23 Filed 05/10/19 Page 2 of 3
                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

SHARON LEE on behalf of herself individually,
                                        )
and on behalf of all others             )
similarly situated,                     )
                                        )
Plaintiff,                              )
                                        )
                                        )
v.                                      )
                                        ) Case No. 5:19-cv-00156-BO
                                        )
ARGENT TRUST COMPANY, CHOATE            )
CONSTRUCTION COMPANY ESOP               )
COMMITTEE, CHOATE CONSTRUCTION          )
COMPANY BOARD OF DIRECTORS,             )
WILLIAM MILLARD CHOATE, DAVE            )
PRIESTER, COMMITTEE DEFENDANTS (John )
and Jane Does 1-10), BOARD DEFENDANTS   )
(John and Jane Does 11-20), and SELLING )
SHAREHOLDERS (John and Jane Does 21     )
through 35).                            )
                                        )
                                        )
                                        )
Defendants.



                                     CERTIFICATE OF SERVICE

             I hereby certify that on May 10, 2019, I electronically filed the foregoing NOTICE OF

APPEARANCE with the Clerk of Court using the CM/ECF system, which will send notification

of such filing to counsel of record for Plaintiff.

                                                          Respectfully submitted,


                                                          /s/ Barbara A. Smith
                                                          Barbara A. Smith
                                                          BRYAN CAVE LEIGHTON PAISNER LLP




12677604.1
               Case 5:19-cv-00156-BO Document 23 Filed 05/10/19 Page 3 of 3
